UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7410


QUINTON F. CROOM,

                Plaintiff – Appellant,

          v.

OFFICER FULLEN, K9 Unit,

                Defendant – Appellee,

          and

WARDEN SAM YOUNG,

                Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:09-cv-00399-jlk-mfu)


Submitted:   January 18, 2011              Decided:   January 27, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quinton F. Croom, Appellant Pro Se.       John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Quinton F. Croom appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Croom v. Fullen, No. 7:09-cv-00399-jlk-mfu (W.D. Va.

Sept. 28, 2010).              We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2